Response to Amendment
	This communication is in response to the amendment filed on 10/14/2022.  Claims 1, 3-5, 7-8, and 19 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-8, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites “identifying a plurality of features in the source signal of the first domain and features of the destination signal”, “classifying the plurality of features in the source signal of the first domain into effective features of the source signal and erroneous features of the source signal based on whether each feature of the plurality of features corresponds to the features of the destination signal of the second domain, wherein the effective features correspond to the features of the destination signal and the erroneous feature correspond to the features of the destination signal”, “generating a first virtual signal of the second domain by synthesizing the effective features of the source signal with the features of the destination signal and removing the erroneous feature of the source signal”, and “identifying a quality of the first virtual signal by calculating a similarity between the first virtual signal and the destination signal and a similarity between the source signal and a first reconstruction signal obtained by inverting the first virtual signal into the first domain, wherein the quality of the first virtual signal is associated with a level at which the erroneous features are removed in the first virtual signal”. The limitations of identifying a plurality of features in the source signal of the first domain and features of the destination signal”, “classifying the plurality of features in the source signal of the first domain into effective features of the source signal and erroneous features of the source signal based on whether each feature of the plurality of features corresponds to the features of the destination signal of the second domain, wherein the effective features correspond to the features of the destination signal and the erroneous feature correspond to the features of the destination signal”, “generating a first virtual signal of the second domain by synthesizing the effective features of the source signal with the features of the destination signal and removing the erroneous feature of the source signal”, and “identifying a quality of the first virtual signal by calculating a similarity between the first virtual signal and the destination signal and a similarity between the source signal and a first reconstruction signal obtained by inverting the first virtual signal into the first domain, wherein the quality of the first virtual signal is associated with a level at which the erroneous features are removed in the first virtual signal”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user visually inspecting an image. Similarly, the limitation of “classifying the plurality of features in the source signal of the first domain into effective features of the source signal and erroneous features of the source signal based on whether each feature of the plurality of features corresponds to the features of the destination signal of the second domain, wherein the effective features correspond to the features of the destination signal and the erroneous feature correspond to the features of the destination signal”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “classifying” in the context of this claim encompasses the user performing mentally identifying features in an image that are similar to or different from another image. Further, “generating” in the context of the claim encompasses the user creating a merged image including features of two other images (e.g., by drawing or using an image manipulation program such as photoshop); and “identifying” in the context of the claim encompasses the user mentally determining whether features were effectively removed based on repetition of the generating process.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the following additional elements – “receiving a source signal of a first domain” and “obtaining a destination signal of a second domain”.  Regarding “receiving a source signal of a first domain” and “obtaining a destination signal of a second domain”, these limitations do not integrate into a practical application because the limitation merely recites receiving of data for use in the mental process (i.e., the identifying, classifying, generating, and identifying steps). Further, the receiving step is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d).1 and 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer system to perform the receiving, calculating, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, Claim 1 is not patent eligible.
Dependent claims 3-5, 7-8, and 19 are likewise also not patent eligible. The limitations of claims 3-5, 7-8, and 19 are also directed to the mathematical concepts judicial exception and therefore there are no additional elements in claims 3-5, 7-8, and 19 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.  It is recommended that Applicant restore the removed claim features regarding the neural network in order to overcome the rejections under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-8, and 19 are rejected under 35 U.S.C. 112(a) first paragraph, because the specification, while being enabling for translation of a visual, language, or sound signal (the source signal that is recited in Claim 1) based on another signal (the destination signal of Claim 1) of the same type (see pages 8-9 of the instant Specification), does not reasonably provide enablement for translation of any signal (e.g., sensor output signals, communications signals, or control signals) based on any other signal as is recited in independent Claim 1. The specification therefore does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164.08.  
Regarding independent Claims 1, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to the following Wands factors (MPEP 2164.01(a), citing In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)):
(A) The breadth of the claims:
In this case the claims are broad enough to encompass signal processing without limit as to the types of signals.  The disclosure only provides support for translation between signals of a same type, e.g., translating a first image based on a second image, or translating a first audio signal based on a second audio signal (see, e.g., pages 8-9 of the Specification as filed).  The claims could read on translation of signals of any type, including completely unrelated types of signals, for which there is no guidance from the specification as to how to make or use the invention using such signals.
(B) The nature of the invention:
The invention is directed to translation between signals of a same type, which is much more limiting than the subject matter of Claim 1.
(C) The state of the prior art:
The prior art discloses translation between signals of the same type (e.g., performing an image style transfer that merges two images), and not between signals of any type, which would include completely unrelated signal types.
(D) The level of one of ordinary skill:
One having ordinary skill in the art would be familiar with training of learning models to translate, or merge, signals of a same type (e.g., image signals or audio signals), and would not be an expert at translation of any type of signal that may exist based on any other type of signal that may exist.  The Examiner notes that patent applications are often classified according to the types of signal that are being processed to correspond to a specific level of ordinary skill among examiners, thus demonstrating that it is widely accepted no one artisan is expected to the expert in processing of any and all signal types.
(E) The level of predictability in the art:
Since there was no prior art found that was substantially similar to full breadth of the claims, it is impossible to predict how the claim subject matter might be affected by the unlimited signal types that the claim encompasses.
(F) The amount of direction provided by the inventor:
The inventor has only provided direction for signal translation between signals of a same type.
(G) The existence of working examples:
The only working examples given in the Specification are for translation between images, translation between languages, or translation between audio signals.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is reasonable for translation between signals of the same type.  The quantity of experimentation needed to make or use the invention as claimed – across all signal types that could possibly exist - would be substantial.
Based on the above factors, it is deemed that the disclosure does not satisfy the enablement requirement, and the necessary experimentation to practice the invention of Claim 1 is deemed to be "undue."  Claims 3-5, 7-8, and 19 are rejected due to their dependency on Claim 1.

Allowable Subject Matter
Although there are no prior art rejections for the claims, the Examiner cannot comment on their allowability until all the rejections under 35 U.S.C 101 and 35 U.S.C 112 are satisfactorily addressed.

Response to Arguments
Applicant’s arguments filed 10/14/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C 101 and 35 U.S.C 112.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863